       Case 2:19-cv-00751-DMC Document 20 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOANG TRONG LE,                                   No. 2:19-CV-0751-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  A review of the docket reflects that all parties have not notified the Court

21   regarding consent to proceed before a Magistrate Judge. Pursuant to the Court’s scheduling order

22   and Eastern District of California Local Rules, Appendix A, the time to do so has now expired.

23                  Parties who have not submitted a consent election form shall show cause in

24   writing, within 30 days of the date of this order, why appropriate sanctions should not be imposed,

25   including dismissal of this action, for failure to inform the Court regarding consent to Magistrate

26   Judge jurisdiction, as required by the court’s scheduling order. The Clerk of the Court is directed

27   to serve on both parties a copy of the court’s form entitled “Consent to Assignment or Request for

28   Reassignment.” The parties are warned that failure to respond to this order may result in the
                                                       1
       Case 2:19-cv-00751-DMC Document 20 Filed 07/17/20 Page 2 of 2

 1   imposition of appropriate sanctions, including dismissal of this action, for the reasons outlined

 2   above, as well as for failure to prosecute and/or comply with Court rules and orders. See Local

 3   Rule 110.

 4                  IT IS SO ORDERED.

 5

 6

 7   Dated: July 17, 2020
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
